In a coram nobis proceeding, defendant appeals from an order of the former County Court, Queens County, entered September 17, 1958, which denied, without a hearing, his application to vacate a judgment of said court, rendered February 29, 1952, on his plea of guilty, convicting him of murder in the second degree and attempted robbery in the first degree, and imposing sentence. Order affirmed. (People ex rel. Hirschberg v. Close, 1 N Y 2d 258; People v. Tornetto, 22 A D 2d 693; People v. Griffin, 7 N Y 2d 511, 516; People v. Battice, 6 A D 2d 773, affd. 5 N Y 2d 946, remittitur *885amd. 6 N Y 2d 882; People v. Hughes, 10 A D 2d 990, cert. den. 364 U. S. 875). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.